Citation Nr: 0424210	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to service connection for residuals of a right 
eye injury.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from November 1980 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating action of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).

When the case was before the Board in March 2003, the Board 
undertook additional development of the issue, including 
ordering a comprehensive eye examination, which was completed 
in May 2003.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  As a result the Board remanded this case in August 
2003 for the RO to review and readjudicate the issue 
considering the additional evidence which was developed by 
the Board. 

In April 2004 the RO issued a supplemental statement of the 
case which continued the denial status of the veteran's claim 
and then returned the case to the Board in July 2004.

After the case was received at the Board, additional evidence 
was associated with the claims folder.  The veteran had 
submitted a VA Form 21-4138, Statement in Support of Claim, 
to the RO in June 2004 together with additional medical 
evidence dated in May and June 2004.  The RO forwarded this 
material to the Board.  The veteran has not waived RO 
consideration of this evidence; therefore, the evidence is 
remanded to the RO for appropriate action.  See 38 C.F.R. § 
20.800, 20.1304 (2003); Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should again review the record, 
including the newly submitted June 2004 
Statement in Support of Claim, and the 
additional medical evidence dated in May 
and June 2004.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

